Allen, J.
The plaintiff’s own testimony shows that he received the money and signed the release with the clear understanding that his claim was thereby satisfied and settled, so that he was thereafter to receive nothing further. There was no *518room for the suggestion that he was still to have a right of action left, and that the money was to apply only to a part of his claim. Under these circumstances he could not rescind the settlement and maintain an action on his claim without first returning the money which he received. Drohan v. Lake Shore Michigan Southern Railway, 162 Mass. 435, and cases there cited. Exceptions overruled.